1 THE SL'PREME COURT OF THE STATE OF MOKTANA
                 N


  RE: PROPOSED AMEhTMENT TO                               1
RULE 45 OF THE MONTAVA RULES                              )      ORDER



       On June 24, 2003, James H. Goetz, on behalf of the Montana Supr
Advisory Commission on the Montana Rules of Civil and Appellate Procedure, su
to this Court a proposed amendment to Rule 45, M.R.Civ.P. The proposed amendment,
which consists of language to he added as subsection (a)(4) of Rule 45, appears on
Attachment A to this Order, and the Advisory Commission's Comment regarding the
amendment appears thereafter.
       Good cause having been shown,
       IT IS ORDERED that effective September 1,2003, Rule 45, M.R.Civ.P., is amended
by the addition of the language set forth in Attachment A, incorporated by reference herein,
which shall be denominated as Rule 45(a)(4), h4.R.Civ.P.
       The Clerk shall mail copies of this Order to the Code Commissioner of the Legal
Services Division for the State of Montana; to all Clerks of the District Court of the State of
Montana with a request that each Clerk furnish a copy to each District Court Judge in their
respective counties; to the Clerk of the United States District Court for the State of Montana;
to the Chair of the Advisory Commmion on Rules of Civil and Appellate Procedure; to the
Montma State Law Librarian; to the President and Executive Director of the State Bar of
Montana with the request that this order be published in the next available issue of the
Montana L a y e r ; to the State Reporter Publishing Company; and to West Group.
       DATED this *day          of July, 200
                                 ATTACHMENT A



Rule 45(a)(4)

      (4) A party or an attorney responsible for the issuance and service of a subpoena
seekinghealth care information, as definedby 50-16-504(6), Montana Code Annotated, shall
comply with the provisions of 50-16-535 and -536, Montana Code Annotated.


Advisory Commission Comment to Rule 45(a)(4)

       This provision was added so that it would be clear that the compulsory process
features of Rule 45 comply with the specific protective features regarding health care
information found in the Montana statutes, 50-16-535 and -536, MCA.